Stanakd, J.
delivered the following as the resolution of the court:
The court is of opinion that the appellants were entitled to the aid of the court of equity, in recovering the amount agreed to be paid by the appellee, for the conveyance of their interest in the land mentioned in the deed from the appellants to the appellee, filed as an exhibit in the cause ; the legal remedy for the recovery of the same having been successfully obstructed by the plea at law of the said deed, and the acknowledgment it contained of the receipt of the purchase money, as an estoppel to the claim in that forum. The court, without deciding whether this defence ought to have availed at law, is of opinion that in this case it is not for the appellee to say it ought not, while he enjoys the benefit of the successful use of it at law; and that the decree dismissing the bill is erroneous. Therefore the decree is reversed with costs. And this court proceeding-to render such decree as the court below ought *273to have rendered, it is adjudged, ordered and decreed that the appellants recover of the appellee the sum of 91 dollars 50 cents with interest thereon from the 10th of March 1836 till paid, and the costs by them expended in the superior court in the prosecution of their suit.